Citation Nr: 0001319	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  93-02 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an innocently 
acquired psychiatric disorder.  

2.  Entitlement to service connection for claimed arthritis 
of the cervical spine.  

3.  Entitlement to service connection for claimed arthritis 
of the lumbar spine.  

4.  Entitlement to an increased rating for the service-
connected periarthritis of the right wrist bone with ganglion 
formation, currently evaluated as 10 percent disabling.  

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to 
December 1977.  

This case originally came to the Board of Veterans' Appeal 
(Board) on appeal from December 1990, February 1991, and 
April 1991 rating decisions by the RO.  

During the appellate process, in a rating decision February 
1995, the veteran was found to be incompetent for the purpose 
of handling VA monetary benefits.  

The Board had previously remanded the case in March 1997 and 
in February 1998.  




FINDINGS OF FACT

1.  In a January 1985 rating action, the RO denied the 
veteran's original claim of service connection for a nervous 
condition.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the January 
1985 RO decision.  

3.  No competent evidence has been submitted to show that the 
veteran has current disability manifested by arthritis of the 
cervical spine and arthritis of the lumbar spine due to 
disease or injury which was incurred in or aggravated by 
service.  

4.  The veteran's right wrist disability is manifested by 
limited range of motion with pain on radial deviation; 
however, functional loss due to pain consistent with 
unfavorable ankylosis has not been demonstrated.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the claim of service connection for an 
innocently acquired psychiatric disorder.  38 U.S.C.A. §§ 
1110, 5107, 5108, 7104, 7105 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.156(a) (1999).  

2.  The veteran has not presented evidence of well-grounded 
claims of service connection for arthritis of the cervical 
spine and arthritis of the lumbar spine.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected periarthritis 
of the right wrist bone with ganglion formation (major 
extremity) have not been met. 38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.17a including Diagnostic Codes 5214, 5215 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. New and material evidence

In January 1985, the RO denied the veteran's claim of service 
connection for a nervous condition.  The veteran submitted a 
notice of disagreement with that determination in March 1985 
and a statement of the case was issued in April 1985.  The 
veteran failed to submit a timely substantive appeal.

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b) (West 
1991).  If a Notice of Disagreement is filed within the one-
year period, the RO shall issue a Statement of the Case.  38 
U.S.C.A. § 7105(d) (West 1991).  The veteran is provided a 
period of 60 days (or the remainder of the one-year period 
from the date of mailing of the notice of the determination 
being appealed) to file the formal appeal.  38 U.S.C.A. § 
7105(d); 38 C.F.R. § 20.302(b) (1999).  In the absence of a 
perfected appeal, the RO's decision becomes final, and the 
claim will not thereafter be reopened or allowed, except as 
otherwise provided.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(1999).  As the veteran did not file a substantive appeal 
within one year of the January 1985 rating decision, the 
decision became final.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  New and material 
evidence means evidence not previously submitted to agency 
decision makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) summarized the analysis in 
determining whether evidence is new and material in Evans v. 
Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" of 
the issue at hand.  However, there is no longer a requirement 
that, in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
must create a reasonable possibility that the outcome of the 
case on the merits would be changed.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

At the time of the RO's January 1985 rating decision, the 
evidence consisted of the veteran's service medical records; 
VA and private hospital records dated from October 1983 to 
November 1984; and statements of the veteran and lay persons 
submitted in August and September 1984.  

A careful review of the service medical records shows that, 
in November 1977, as part of the veteran's discharge 
examination, he was afforded a psychiatric examination.  At 
that time his behavior was normal, but he was described as 
being suspicious.  He was fully alert and oriented, and his 
mood was level.  His thinking process was clear, and his 
thought content was normal.  The impression was that there 
was no significant mental illness and that he was mentally 
responsible, able to distinguish right from wrong, able to 
adhere to the right and had the mental capacity to understand 
and participate in Board proceedings.  It was reported that 
it appeared that he possibly had a character disorder.  

An October to December 1983 VA hospital summary shows that 
the veteran was admitted for multiple complaints of pain in 
the right arm and head.  It was noted that he was seen by the 
psychiatry consultant on two occasions and it was felt that 
he had no psychiatry problems.  The assessment was that of 
generalized muscle weakness of the upper and lower 
extremities.  The veteran was hospitalized again in December 
1983 for complaints of pain all over.  It was indicated that 
the veteran was seen by the psychiatry service and that he 
had complicated differential diagnoses; depression, 
psychogenic pain disorder to be considered.  

The veteran submitted statements in August and September 1984 
indicating that he had problems with his nerves during 
service and following discharge.  He indicated that he had 
pain due to a wrist injury in service and that, following the 
injury, he was nervous and depressed because of the pain.  
The veteran also submitted statements from lay persons to the 
effect that he had a nervous problem after discharge in 1977.  

A November 1984 statement of a psychotherapist, York County 
Mental Health Center indicated that the veteran had been seen 
as a outpatient since July 1984.  

The evidence submitted after the January 1985 rating action 
includes VA records including hospital and outpatient records 
dated from October 1983 to April 1998, statements of the 
veteran, records from the Social Security Administration, and 
the testimony of the veteran in December 1993 and June 1997.  

A January to July 1984 VA hospital summary shows a diagnosis 
of depressive disorder and notes findings of chronic pain 
syndrome, etiology unknown.  A February 1985 hospital record 
shows a diagnosis of depressive neurosis and notes findings 
of chronic pain disorder, neck and right arm.  A June to 
August 1985 discharge summary shows a diagnosis of dysthymic 
disorder and notes chronic pain syndrome of right arm, cause 
unknown.  A January 1987 VA Medical Certificate shows a 
diagnosis of schizophrenia and passive aggressive personality 
disorder by history.  Subsequent VA treatment records show 
that the veteran continued to receive treatment for chronic 
paranoid schizophrenia.   

Private hospital records dated from September 1978 to April 
1987 show a diagnosis of paranoid schizophrenia in April 
1987.  A February 1989 private psychiatric evaluation report 
shows that the veteran reported his problems started during 
childhood when he was placed in foster care and abused.  He 
reported that, during service, he had fractured his wrist, 
received a head injury and neck trauma and, following this, 
had started to complain of various somatic problems and his 
paranoia with people was exacerbated.  The examiner noted 
that details were sketchy, but that he started hallucinating 
in 1980.  The assessment was that of schizophrenia, paranoid 
type, chronic.  

In September 1993, the veteran testified that, during 
service, he had fallen and hit his head.  He believed that, 
prior to that injury, he had had no psychiatric problem.  He 
asserted that the injury caused him to hear voices.  He 
testified that his nervous condition prevented him from 
working.  

In June 1997, the veteran testified that, since the hearing 
in September 1993, there had been no change in his nervous 
condition.  He continued to assert that the injury in service 
had led to his psychiatric disorder.  The veteran's 
representative indicated that new evidence included that of 
current VA treatment records.  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new.  In 
addition, the new evidence is relevant to the veteran's claim 
of service connection and is instrumental in ensuring a 
complete evidentiary record for evaluation of the veteran's 
claim.  See Hodge, supra.  The Board notes significantly in 
December 1993, the veteran testified that the injury in 
service caused him to hear voices and the medical evidence 
submitted since the January 1985 rating action shows 
treatment for chronic paranoid schizophrenia.  In other 
words, this new evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for an 
innocently acquired psychiatric disorder.  


II.  Entitlement to service connection for arthritis of the 
cervical spine and of the lumbar spine

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well-grounded claims; 
that is, ones which are plausible.  If he has not presented 
well-grounded claims, his appeal must fail, and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  As will be explained below, the Board finds that his 
claims for service connection for arthritis of the cervical 
spine and of the lumbar spine are not well grounded.

A careful review of the service medical records shows that 
the clinical evaluation of the spine was normal on enlistment 
examination in November 1976.  In June 1977, the veteran 
fractured his right wrist while working and lifting.  In 
August 1977, the veteran was seen for complaints of muscle 
pain, mainly of the back, for the previous five days.  It was 
noted that he had been on guard duty.  The assessment was 
that of muscle strain.  On separation examination in November 
1977, the clinical evaluation of the spine was normal.  

The December 1990 VA outpatient records show that the veteran 
complained of neck and shoulder pain and reported a history 
of a head injury in 1977 with pain of the neck and shoulders 
since that injury.  A December 1990 cervical spine x-ray 
studies showed findings of minimal narrowing of the C6-C7 
intervertebral disc space.  The assessment was that of neck 
pain with muscle strain.  Another December 1990 entry noted 
neck pain secondary to minimal degenerative disc disease at 
C6-7 level.  A January to February 1991 VA hospital summary 
noted that a review of the systems had been positive for 
chronic low back pain and cervical neck pain.  A March 1991 
entry showed that the veteran had undergone physical therapy 
with improvement of neck pain.  

In December 1993, the veteran testified that he had fallen 
during service.  Although he did not realize it at that time, 
he injured his neck.  He indicated that he fell from about 
seven feet, injuring his head, right wrist and neck.  
Reportedly, he first sought treatment for his neck and his 
back in approximately 1993.  He indicated that he had pain in 
the neck and the low back extending down the left leg.  

Records of the Social Security Administration, received in 
April 1994, include a June 1986 Psychiatric Consultation 
report which shows that the veteran reported that, during 
service, he fell, spraining his neck.  

The veteran testified in June 1997 that he had fallen in 
service, injuring his neck and low back.  He indicated that 
he had had problems with the neck and low back since that 
injury and had received treatment at the VA for those 
complaints since discharge from service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  In addition, certain diseases, such as arthritis, 
when manifest to a compensable degree within one year after 
the veteran's discharge from military service, may be 
presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1999).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A well-grounded claim has been defined by the Court as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect the claim is "plausible" or 
"possible" is required.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the in-service injury or disease and the 
current disability (through medical evidence).  Caluza v. 
Brown, 7 Vet. App. at 506.  Moreover, the truthfulness of 
evidence offered by the veteran and his representative is 
presumed in determining whether or not a claim is well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The Court held in Savage v. Gober, 10 Vet. App. 488 (1997), 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is demonstrated 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  

After a full review of the record, the Board concludes that 
well-grounded claims of service connection for arthritis of 
the cervical spine and arthritis of the lumbar spine have not 
been presented.  The veteran believes that arthritis of both 
the cervical and lumbar spine is the result of an injury in 
service; however, there is no medical evidence showing that 
he injured the spine during service.  The service medical 
records do show that the veteran fractured his right wrist 
during service, and service connection has been granted for 
disability due to that injury.  He was seen on one occasion 
during service for complaints of back pain.  However, there 
is no evidence in the service medical records that he injured 
either the cervical or lumbar spine at the time that he 
fractured the wrist.  

The evidence includes recently dated postservice VA 
outpatient records which show that the veteran had complaints 
of pain in the neck and low back which he attributed to an 
injury in service.  However, there is no competent evidence 
showing that he has disability manifested by arthritis of the 
cervical or lumbar spine due to disease or injury in service.  
A December 1990 x-ray showed evidence of minimal narrowing of 
the C6-7 intervertebral disc space and an examiner noted a 
diagnosis of degenerative disc disease at the C6-7 level, but 
the examiner did not relate that condition to the reported 
injury during active service.  Since as a lay person, the 
veteran is not competent to provide opinions as to questions 
of medical diagnosis and causation as presented in this case, 
his statements alone are not sufficient to present a well-
grounded claim.  Espiritu.  Hence, absent medical evidence 
establishing a nexus between any current disability and 
service, the Board finds that well-grounded claims have not 
been presented.  


III.  Entitlement to an increased rating for service-
connected periarthritis of the wrist bone.

The veteran submitted a claim for an increased rating for the 
service-connected wrist condition in March 1991.  

On VA orthopedic examination in May 1993, the veteran 
reported fracturing the right wrist during service and having 
pain of the wrist joint since then.  He indicated that the 
pain disturbed the movement of the right hand and had been 
gradually getting worse.  He reported that he had constant 
pain that was effected by damp and cold weather.  He also 
reported that, after the injury, he noticed a small lump on 
the dorsum of the right hand and that he was told that he had 
a ganglion.  He indicated that the size of the lump didn't 
change and that it had remained small in size.  He indicated 
that the joint problem currently disturbed his right hand 
activity.  He reported that he could hardly grab things 
because of increasing intensity of pain and that the wrist 
was more painful after a long period of writing.  He 
indicated that he took Motrin for the pain.  The examiner 
noted that EMG and nerve conduction study in 1991 reported 
normal EMG and nerve conduction study in the right upper 
extremity and cervical spine.  

On examination, there was no apparent localized muscle 
wasting of the right hand  and arm.  There was a small, 
vague, tender lump palpable over the middle of the dorsum of 
the hand.  There was tenderness throughout the wrist joint on 
the right with no apparent deformity nor inflammatory signs.  
Measurement in painless active range of motion of the wrist 
joint was 0 to 45 degrees of in palmer flexion, 0 to 25 
degree in dorsiflexion, 0 to 10 degrees in radial deviation, 
and 0 to 35 degrees of ulnar deviation.  Muscle strength of 
the wrist extensors and flexors was 4/5.  Measurement in 
dynamometric hand grip power responded with 25 force pounds 
in the right hand and difficulty in grabbing the dynamometric 
unit because of developing pain in the wrist joint.  There 
was no apparent limitation in active range of motion 
throughout the phalangeal joints of the right hand.  

VA X-ray studies of the right wrist showed no fracture or 
dislocation.  The trabeculae and cortical margins were 
intact.  The articular surfaces and joints spaces were 
preserved and there were no abnormal erosions.  The overlying 
soft tissues were preserved, there was no chondrocalcinosis.  
The radiological impression was normal study.  The assessment 
was that of residual history of fracture of the wrist joint, 
with traumatic degenerative joint disease and chronic small 
lump on dorsum of right hand, ganglion by history.  

In December 1993, the veteran testified that he believed that 
his psychiatric condition had prevented him from working.  He 
testified that he was right handed and that the right wrist 
hurt all the time.  He indicated that, when he worked on a 
chipper grinder in 1984, that the wrist started to hurt.  He 
added that he was not employed and receiving Social Security 
disability benefits.  

In June 1997, the veteran testified that he had treatment at 
the VA for his service-connected right wrist condition and 
had been prescribed Motrin or Tylenol.  He indicated that he 
had constant pain in the wrist with swelling of the finger 
with strenuous activity.  He testified that he could not pick 
up anything heavy.  He indicated that he did not have 
problems signing his name.  

VA outpatient records dated from March 1991 to April 1998 do 
not show that the veteran had treatment for the service-
connected right wrist disability.  

On VA examination in March 1998, the veteran reported 
progressive right wrist pain which prevented him from using 
the right hand for any heavy lifting or strenuous activity.  
The examiner noted that he did not complain of significant 
loss of motion.  He had a ganglion presence which resolved 
spontaneously.  He was left with some dorsal wrist pain and 
pain with radial deviation.  On examination, grip strength 
was equal and symmetric.  The examiner indicated that the 
veteran graded 5 out of 5 in wrist flexion and extension as 
well as radial and ulnar deviation.  Finger extension was 
also 5/5.  Sensory examination was intact to light touch.  
There was mild tenderness dorsally to palpation at the 
approximate level of the scapholunate joint.  With forced 
radial deviation there was exquisite pain at the level of the 
radial styloid.  The examiner noted that this was the most 
symptomatic motion.  The examiner indicated that range of 
wrist flexion, extension, radial and ulnar deviation was 
equivalent actively and passively to the contralateral side 
and was only significantly painful on radial deviation.  

The VA examiner indicated that x-ray studies of the right 
wrist showed significant deformity with scapholunate angle of 
approximately 80 degrees on the lateral view.  There was 
suggestion of a distal pole cyst of the scaphoid.  The 
examiner indicated that the likely diagnosis was scapholunate 
dissociation based on the lateral radiograph and that he 
might be developing early signs of slack wrist.  The examiner 
also noted that the studies did not show significant evidence 
of arthritis at the radial styloid, except for the 
subchondral cyst in the scaphoid.  The examiner indicated 
that currently the pain was limited to radial deviation with 
maintenance of normal motion which was relative to the pain-
free period.  Pain was limiting to him only with strenuous 
activities.  

In an October 1998 addendum, the VA examiner opined that he 
did not feel that the right wrist condition would interfere 
with the veteran's ability to obtain and/or retain 
employment.  

The Board finds the veteran's claim for increased 
compensation benefits for the service-connected right wrist 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Court has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (1999), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5003 
(1999), degenerative arthritis is rated on the basis of 
limitation of motion for the specified joint.  

Under Diagnostic Code 5215, a 10 percent rating may be 
assigned when palmar flexion of the major hand is limited in 
line with the forearm or when dorsiflexion of the major hand 
is less than 15 degrees.  There is no higher evaluation under 
this particular Diagnostic Code.  38 C.F.R. § 4.71a including 
Diagnostic Code 5215 (1999).  

A 30 percent rating is assignable for favorable ankylosis of 
the wrist in 20 degrees to 30 degrees dorsiflexion under 
Diagnostic Code 5214. 38 C.F.R. § 4.71a including Diagnostic 
Code 5215 (1999).  

After a full review of the record, the Board concludes that 
the objective evidence of record is against the assignment of 
a rating in excess of 10 percent for the service-connected 
right wrist disability.  The evidence shows there was some 
functional limitation of the right wrist with pain on radial 
deviation.  The veteran is already in receipt of the maximum 
rating based on limitation of motion of the right wrist under 
Diagnostic Code 5215.  In order to assign a higher rating, 
the record must demonstrate that he is experiencing ankylosis 
of the right wrist.  To that extent, the VA examinations of 
May 1993 and March 1998 contain no clinical documentation 
that the veteran suffers from a functional loss due to pain 
consistent with ankylosis of the right wrist.  In the absence 
of such findings, there is no basis for the assignment of a 
higher rating.  Accordingly, the claim for an increased 
rating is denied.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (1998) 
require it to consider the veteran's pain, swelling, weakness 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  The Court interpreted these regulations in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by the veteran.  However, when a veteran is 
assigned the maximum disability evaluation under a limitation 
of motion diagnostic code, an increase based upon complaints 
of pain is not appropriate.  Johnston v. Brown, 10 Vet. App. 
80 (1997).  The evidence does not show that the veteran has 
functional loss equivalent to ankylosis of the right wrist.  
Therefore, the veteran's claim for a disability rating in 
excess of 10 percent must be denied.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for an innocently acquired 
psychiatric disorder, the appeal is allowed to this extent 
subject to further action as discussed hereinbelow.  

Service connection for arthritis of the cervical spine and 
arthritis of the lumbar spine is denied, as well-grounded 
claims have not been presented.  

An increased rating for the service-connected periarthritis 
of the right wrist bone with ganglion formation (major 
extremity) is denied.  



REMAND

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 Vet. App. 69 (1995), 
the claim as reopened (and distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  

In this case, the RO, consistent with the principles set 
forth in Bernard v. Brown, 4 Vet. App. 384 (1993), must be 
provided an opportunity to further develop the record and 
conduct a de novo review of the reopened claim, based on the 
evidence in its entirety.  

Section 5103(a) of title 38 of the U.S. Code provides: "If a 
claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application." 38 U.S.C.A. § 5103(a) (West 1991). 
VA, in certain circumstances, may be obligated to advise the 
veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

The Board notes in this regard that the claim for a total 
rating based on individual unemployability due to service-
connected disability must be deferred pending resolution of 
the remaining service connection issue.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed psychiatric 
disorder, to include schizophrenia since 
service.  In addition, the RO should 
instruct the veteran to submit all 
medical evidence which tends to support 
his assertions that he suffers from 
innocently acquired psychiatric 
disability due to disease or injury which 
was incurred in or aggravated by service. 
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the record to determine 
whether a well-grounded claim of service 
connection for a psychiatric disorder has 
been submitted.  If it is determined that 
the claim is well grounded, then the RO 
should undertake a de novo review of the 
claim based on the evidentiary record in 
its entirety.  All indicated development 
should be undertaken in this regard.  Due 
consideration should be given to all 
pertinent laws and regulations.  The RO 
should then review the remaining claim 
for a total rating based on individual 
unemployability due to service-connected 
disability.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 


